53 F.3d 349NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Robert H. VUNDER, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 95-3010.
United States Court of Appeals, Federal Circuit.
April 28, 1995.

Before BRYSON, Circuit Judge.
ON MOTION
ORDER
BRYSON, Circuit Judge.


1
Upon consideration of Robert H. Vunder's unopposed motion for reinstatement of his petition for review,*

IT IS ORDERED THAT:

2
(1)  The court's November 16, 1994 order dismissing Vunder's petition is vacated, the mandate is recalled, and Vunder's petition for review is reinstated.


3
(2)  Vunder's informal brief, form enclosed, is due within 21 days of the date of filing of this order.



*
 Vunder also seeks guidance as to the proper procedures for gaining information through discovery.  We direct Vunder to the Guide for Pro Se Petitioners and Appellants for guidance in conducting his case.  We note that the rules governing "discovery" pertain to proceedings before a trial tribunal, not an appellate court.  This court reviews the Merit Systems Protection Board's decisions solely on the record that was before the Board